   Case 1:21-mj-00703-MJD Document 1 Filed 07/29/21 Page 1 of 1 PageID #: 1
                                                                                     FILED
                                                                                    07/29/2021
                            UNITED STATES DISTRICT COURT                      U.S. DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA                    SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION                          Roger A.G. Sharpe, Clerk



IN RE: SEARCH WARRANT                           )   CAUSE NO. 1:21-mj-0703
                                                )
                                                )


                                        APPEARANCE


       Comes now, John E. Childress, Acting United States Attorney for the Southern District of

Indiana, by Kelsey L. Massa, Assistant United States Attorney for the Southern District of

Indiana, and enters her appearance as counsel for the United States of America.




                                            Respectfully submitted,

                                            JOHN E. CHILDRESS
                                            Acting United States Attorney




                                     By:       /S/ Kelsey L. Massa

                                            Kelsey L. Massa
                                            Assistant United States Attorney
                                            Office of the United States Attorney
                                            10 W. Market Street, Suite 2100
                                            Indianapolis, IN 46204-3048
                                            Telephone: (317) 229-2512
                                            Fax: (317) 226-6125
                                            E-Mail: Kelsey.Massa@usdoj.gov
